Citation Nr: 1528499	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back condition (claimed as upper back pain). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1983 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of service connection for a back condition. The claim was subsequently transferred to the RO in St. Petersburg, Florida.  
 
The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) during a Board hearing in May 2015. However, the VA received notice from the Veteran and his representative that he no longer wished to appear before a VLJ. As such the Veteran's scheduled board hearing was cancelled, and the Veteran's claim is properly before the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for a back condition. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board notes that the Veteran has never received a VA Compensation & Pension (C&P) examination of any kind to evaluate the nature and etiology of his claimed back condition. The Board notes that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board finds that the evidence of record reveals that such elements laid out in McLendon, have been met. 20 Vet. App. 79. The Board notes that private treatment records reveal that the Veteran suffers from not only chronic upper back pain, but also has been diagnosed with degenerative disc disease of the upper and lower thoracic spine, establishing a current diagnosis. See Private Treatment Records (PTR) dated October 2010, November 2010 and January 2011 from Dr. K.L.  

The evidence also reveals that the Veteran suffered from upper back pain during his military service and has continued to experience such pain since his military service. A close analysis of the Veteran's service treatment records (STRs) show that the Veteran was noted reporting pain in his upper back/thoracic spine during service in August 1987. The Veteran has also reported that he started experiencing such pain since his time in active service, until today. The Board finds that the evidence demonstrates an in-service injury and/or incurrence, and an indication that the disability has persisted until the present from service. 

Finally, the Board finds that the evidence of record is insufficient to make a determination on the merits regarding the Veteran's claim for service connection, and that additional medical evidence, to include a VA examination is required prior to adjudication. The Board points out that while there are ample private medical examinations and treatment record on file, none contain any conclusions or opinions, positive or negative, regarding the etiology of the Veteran's diagnosed back condition. While the Veteran has provided lay statements regarding his continued experience with his back pain since service, the Board does not consider him competent to provide an etiology of a condition as complex as degenerative disc disease of his thoracic spine. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, a medical examiantion by an appropriate VA examiner, with the proper education, experience and training, is required to determine the nature and etiology of the Veteran's claimed back condition for the VA to fulfill its duty to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed back condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for a C&P examination with an appropriate VA examiner to ascertain the nature and etiology of the claimed back condition to include a current diagnosis.  The examiner is asked to provide a nexus opinion (is it as least as likely as not that any back conditions are due to military service) as to the etiology of any current back condition and the Veteran's military service.

The examiner is advised that the Board finds the Veteran to be credible in his accounts of his in-service injuries and incidents, as well as those proceeding service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (the AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained).

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




